Order entered September 9, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00293-CV

                     THOMAS T. HEADEN III, Appellant

                                        V.

  ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC, ET AL.,
                       Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-15576

                                     ORDER

      This is an appeal from the trial court’s final judgment dismissing appellant’s

claims against appellees and awarding appellees attorney’s fees and costs. Before

the Court is appellee Abundant Life Therapeutic Services Texas, LLC’s motion to

dismiss the appeal based on appellant’s alleged failure to comply with the trial

court’s post-judgment discovery order. Abundant Life asks in the alternative that

the Court issue notice that the appeal will be dismissed unless appellant complies

with the trial court’s post-judgment order within ten days. Abundant Life moves to
dismiss or issue notice of intent to dismiss under Texas Rule of Appellate

Procedure 42.3(c), a discretionary rule. See TEX. R. APP. P. 42.3(c) (providing that

appellate court may dismiss appeal based on appellant’s failure to comply with

court order). We DENY the motion.

      On the Court’s own motion, we RESET the deadline for the filing of

appellant’s brief to October 3, 2022.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE